Exhibit 10.2

 

US Ecology, Inc.

Performance Stock Unit Agreement

 

This Performance Stock Unit Agreement (this “Agreement”) is made and entered
into as of May 27, 2015 (the “Grant Date”) by and between US Ecology, Inc., a
Delaware corporation (the “Company”), and [                  ] (the “Grantee”).

 

WHEREAS, the Company has adopted the US Ecology, Inc. Omnibus Incentive Plan
(the “Plan”) pursuant to which Performance Stock Units may be granted; and

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant the award of Performance Stock Units
provided for herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.              Grant of Performance Stock Units. Pursuant to Section 6.6 of the
Plan, the Company hereby grants to the Grantee an Award for a target number of
[TARGET NUMBER] Performance Stock Units (the “Target Award”). Each Performance
Stock Unit (“PSU”) represents the right to receive, on the settlement date, one
Share, subject to the achievement of the applicable Performance Goals and all
other terms and conditions set forth in this Agreement and the Plan. The number
of PSUs that the Grantee actually earns for the Performance Period (up to a
maximum of [MAXIMUM NUMBER]) will be determined by the level of achievement of
the Performance Goals in accordance with Section 3. Capitalized terms that are
used but not defined herein have the meanings ascribed to them in the Plan.

 

2.              Performance Period. For purposes of this Agreement, the
Performance Period shall be the period commencing on January 1, 2015 and ending
on December 31, 2017.

 

3.              Performance Goals.

 

3.1                Subject to the Grantee’s continued employment with the
Company through the last day of the Performance Period (except as provided
below), (i) 50% of the Target Award (the “Peer Group Tranche”) may be earned
based on the Company’s total shareholder return (“TSR”) for the Performance
Period relative to that of the members of the peer group of companies set forth
on Exhibit I (the “Peer Group”) and (ii) 50% of the Target Award (the “S&P
Tranche”) may be earned based on the Company’s TSR for the Performance Period
relative to that of the companies in the S&P 600 small cap index as of the first
day of the Performance Period.  The number of PSUs actually earned from the Peer
Group Tranche and the S&P Tranche will be determined at the end of the
Performance Period based on the Company’s TSR for the Performance Period
relative to the applicable index as follows:

 

TSR Percentile
Relative to Index

 

Percentage of Target
Award Earned

 

Below 35th

 

0

%

35th

 

50

%

50th

 

100

%

90th or above

 

200

%

 

--------------------------------------------------------------------------------


 

For achievement by the Company of a TSR at a percentile between the percentiles
set forth above, the number of PSUs actually earned will be determined using
linear interpolation.  TSR will be calculated assuming that dividends paid
during the Performance Period by a member of the applicable index are
immediately reinvested in shares of the company paying such dividend.  TSR as of
any date will be calculated based on the average closing price of the common
stock of each member of the applicable index for the 20 consecutive trading days
immediately preceding such date.  Any company whose stock ceases to be publicly
traded or whose TSR cannot otherwise be determined, in each case, for any reason
shall be removed from the applicable index and any calculations made hereunder
shall be revised to reflect the removal of such entity from such index.  All
determinations as to whether the applicable Performance Goals have been achieved
and at what levels, the number of PSUs earned by the Grantee, and all other
matters related to this Section 3 shall be made by the Committee in its sole
discretion.

 

3.2                Any PSUs earned for the Performance Period shall be settled
in accordance with the Plan within 30 days after the expiration or earlier
termination of the Performance Period.

 

4.              Termination of Service.  Unless otherwise provided in an
effective employment, consulting, severance or similar agreement with the
Company or a Subsidiary, or as otherwise may be determined by the Committee, (i)
upon a the Grantee’s termination of employment with the Company (A) at any time,
due to the Grantee’s death or Disability or (B) within 24 months following a
Change in Control, by the Company or a Subsidiary without Cause or by the
Grantee for Good Reason, the unvested portion of the PSUs shall vest in full
(with the applicable Performance Goals being deemed to have been achieved at
target or, if greater, actual levels), the Performance Period shall terminate
and the PSUs shall be settled in accordance with Section 3.2 and (ii) upon the
Grantee’s termination of employment with the Company for any other reason, the
unvested portion of the PSUs shall be forfeited with no compensation due the
Grantee.

 

2

--------------------------------------------------------------------------------


 

5.              Transferability.  Except as permitted by the Committee in
accordance with Section 13 of the Plan, no PSU or other right or interest of the
Grantee hereunder shall be pledged, encumbered, or hypothecated to, or in favor
of, or subject to any lien, obligation, or liability of the Grantee to, any
party, other than the Company or any Subsidiary, or assigned or transferred by
the Grantee otherwise than by will or the laws of descent and distribution, and
all rights hereunder shall be exercisable during the lifetime of the Grantee
only by the Grantee or his or her guardian or legal representative.

 

6.              Stockholder Rights.  Nothing contained in this Agreement shall
be construed to give the Grantee any rights as a stockholder with respect to any
Shares underlying the PSUs (including, without limitation, any voting, dividend
or derivative or other similar rights) unless and until such Shares are issued
to the Grantee upon the settlement of the PSUs.

 

7.              No Right to Continued Service. Neither the Plan nor this
Agreement shall be construed as giving the Grantee any right to be retained in
the employ or service of the Company or any Subsidiary.

 

8.              Taxes.  The Grantee must make appropriate arrangements for the
payment of any taxes relating to the PSUs granted hereunder. The Company is
authorized to withhold from any payment relating to the PSUs, including from a
distribution of Shares or any payroll or other payment to the Grantee, amounts
of withholding and other taxes due in connection with the PSUs, and to take such
other action as the Committee may deem advisable to enable the Company and the
Grantee to satisfy obligations for the payment of withholding taxes and other
tax obligations relating to the PSUs. This authority shall include the ability
to withhold or receive Shares or other property and to make cash payments in
respect thereof in satisfaction of the Grantee’s tax obligations and to require
the Grantee to enter into elections in respect of taxes. Withholding of taxes in
the form of Shares shall not occur at a rate that exceeds the minimum required
statutory federal and state withholding rates. If the Grantee is subject to the
reporting requirements of Section 16 of the Exchange Act, the Grantee shall have
the right to pay all or a portion of any withholding or other taxes due in
connection with the PSUs by directing the Company to withhold Shares that would
otherwise be received in connection with the PSUs up to the minimum required
withholding amount.

 

9.              Compliance with Securities Law.

 

9.1                No Shares may be issued hereunder if the Company shall at any
time determine that to do so would (i) violate the listing requirements of an
applicable securities exchange, or adversely affect the registration or
qualification of the Company’s Shares under any state or federal law or
regulation, or (ii) require the consent or approval of any regulatory body or
the satisfaction of withholding tax or other withholding liabilities. In any of
the events referred to in clause (i) or clause (ii) above, the issuance of such
Shares shall be suspended and shall not be effective unless and until such
withholding, listing, registration, qualifications or approval shall have been
effected or obtained free of any conditions not acceptable to the Company in its
sole discretion, notwithstanding any termination of the Award or any portion of
the Award during the period when issuance has been suspended.

 

3

--------------------------------------------------------------------------------


 

9.2                The Committee may require, as a condition to the issuance of
Shares hereunder, representations, warranties and agreements to the effect that
such Shares are being purchased or acquired by the Grantee for investment only
and without any present intention to sell or otherwise distribute such Shares
and that the Grantee will not dispose of such Shares in transactions which, in
the opinion of counsel to the Company, would violate the registration provisions
of the Securities Act and the rules and regulations thereunder.

 

10.       Governing Law. To the extent that Federal laws do not otherwise
control, the validity and construction of this shall be construed and enforced
in accordance with the laws of the State of Delaware, but without giving effect
to the choice of law principles thereof.

 

11.       Recoupment.  This Award shall be subject to mandatory repayment by the
Grantee to the Company pursuant to the terms of any applicable Company
“clawback” or recoupment policy.

 

12.       PSUs Subject to Plan. This Agreement is subject to the Plan as
approved by the Company’s stockholders. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.

 

13.       Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Grantee and
the Grantee’s beneficiaries, executors, administrators and the person(s) to whom
the PSUs may be transferred by will or the laws of descent or distribution.

 

14.       Amendment. The Committee may waive any conditions or rights under, or
amend, alter, suspend, discontinue, or terminate, this Agreement; provided,
however, that without the consent of the Grantee, no such amendment, alteration,
suspension, discontinuation, or termination of this Agreement may materially and
adversely affect the rights of the Grantee under this Agreement, except insofar
as any such action is necessary to ensure the Agreement’s compliance with
applicable law or regulation or the listing requirements of an applicable
securities exchange, including, without limitation, Code Section 409A.

 

4

--------------------------------------------------------------------------------


 

15.       Section 409A. This Agreement is intended to comply with, or be exempt
from, Code Section 409A and all regulations, guidance, compliance programs and
other interpretative authority thereunder, and all provisions of this Agreement
shall be applied and interpreted in a manner consistent therewith.
Notwithstanding anything contained herein to the contrary, in the event the
Award is subject to Code Section 409A, the Committee may, in its sole discretion
and without the Grantee’s prior consent, amend this Agreement or take any other
actions as deemed appropriate by the Committee to (i) exempt this Agreement from
the application of Code Section 409A, (ii) preserve the intended tax treatment
of the Award or (iii) comply with the requirements of Code Section 409A. In the
event that the Grantee is a “specified employee” within the meaning of Code
Section 409A, and a payment or benefit provided for under this Agreement would
be subject to additional tax under Code Section 409A if such payment or benefit
is paid within six (6) months after the Grantee’s separation from service
(within the meaning of Code Section 409A), then such payment or benefit shall
not be paid (or commence) during the six (6) month period immediately following
the Grantee’s separation from service except as provided in the immediately
following sentence. In such an event, any payments or benefits that would
otherwise have been made or provided during such six (6) month period and which
would have incurred such additional tax under Code Section 409A shall instead be
paid to the Grantee in a lump-sum cash payment, without interest, on the earlier
of (i) the first business day of the seventh month following the Grantee’s
separation from service or (ii) the tenth business day following the Grantee’s
death. Notwithstanding the foregoing, none of the Company, its Affiliates or
their respective directors, officers, employees or advisors will be held liable
for any taxes, interest or other amounts owed by the Grantee as a result of the
application of Code Section 409A.

 

16.       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

17.       Acceptance. The Grantee hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Grantee has read and understands the terms and
provisions hereof and thereof, and accepts the PSUs subject to all of the terms
and conditions of the Plan and this Agreement. The Grantee acknowledges that
there may be adverse tax consequences upon the vesting or settlement of the PSUs
or disposition of the underlying shares and that the Grantee has been advised to
consult a tax advisor prior to such vesting, settlement or disposition.

 

[signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

US ECOLOGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[GRANTEE]

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

[Peer Group]

 

1.              Casella Waste Systems, Inc.

2.              CECO Environmental Corp.

3.              Clean Harbors, Inc.

4.              Covanta Holding Corp.

5.              Ecology and Environment, Inc.

6.              Heritage-Crystal Clean, Inc.

7.              Horsehead Holding Corp.

8.              Matrix Service Company

9.              Newalta Corp.

10.       North American Energy Partners, Inc.

11.       Nuverra Environmental Solutions, Inc.

12.       Perma-Fix Environmental Services, Inc.

13.       Progressive Waste Solutions, Ltd

14.       Stericycle, Inc.

15.       Team, Inc.

16.       Tetra Tech, Inc.

17.       TRC Companies, Inc.

18.       Waste Connections, Inc.

19.       Waste Management, Inc.

20.       Republic Services, Inc.

 

2

--------------------------------------------------------------------------------